Citation Nr: 1721702	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-34 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from July 1958 to July 1961 and from August 1962 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part denied service connection for trigeminal neuralgia and for PTSD. 

In October 2012, a hearing was held before a Decision Review Officer (DRO). In October 2013, the RO granted service connection for trigeminal neuralgia and that issue was resolved. The Veteran perfected an appeal as to PTSD and the Board has rephrased the issue to include an acquired psychiatric disorder. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

A videoconference hearing was scheduled for April 2017, but was canceled by the Veteran. The hearing request is considered withdrawn. See 38 C.F.R. § 20.702(e) (2016).

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence shows that he has an acquired psychiatric disorder, to include PTSD, that been medically linked to service and that there is corroborating evidence to verify an in-service stressor.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was incurred during active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision herein, a detailed discussion as to how VA satisfied its duty to notify and to assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) is not required. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran contends he has an acquired psychiatric disorder, to include PTSD, related to in-service stressors. Throughout the appeal, he reported three traumatic incidents. While specific details vary somewhat, the reports are generally consistent. First, in 1960 or 1961, he was at a safe house in Germany and was hit over the eye and nose and woke up in the cellar. He received medical treatment but was told to say he fell down the stairs. The second incident occurred in Korea in January 1969. He reported he was apprehended by military police and taken to the Provost Marshall's office where he was beaten with night sticks until he was unconscious. He did not receive medical treatment. The third incident was in March 1969 in Korea. He was at his going away party and was hit by Master Sergeant "K" over the right eye. He reported receiving help from a catholic priest.  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f). If a PTSD claim is based on in-service personal assault, evidence from sources other than the service records may corroborate the Veteran's account of the stressor incident. See 38 C.F.R. § 3.304(f)(5). 

On VA examination in June 2010, the Veteran reported three in-service assaults. Psychological testing suggested the Veteran was attempting to feign or exaggerate symptoms. The examiner indicated the Veteran did not meet diagnostic criteria for PTSD, but did have depressive disorder not otherwise specified. The examiner opined that the depressive disorder was not caused by or a result of military service. In making this determination, he indicated that the Veteran's records did not support the occurrence of a personal assault and that the markers identified by the Veteran were clearly related to other events. 

A February 2011 record from the Neuropsychiatric Institute indicates it was very difficult to evaluate most of the Veteran's psychiatric testing, but that an over-endorsement response set as a "cry for help" was suggested. Progress notes from this facility indicate that it is quite clear and supported by psychological testing that he has PTSD that is military-related. Additionally, that the incidents contributed to his depression and anxiety. VA outpatient records also document the Veteran's reported stressor history and include a diagnosis of chronic PTSD, military related. 

Service records do not specifically corroborate the Veteran's stressors. An October 9, 1960 record, however, shows the Veteran was seen with lacerations about the forehead and right eye. An October 10, 1960 record indicates the Veteran fell down the steps the night prior in a downtown home. Throughout the appeal the Veteran has essentially reported the same three stressors and he further stated that he was told to lie about how his injuries were incurred and that is why he reported he fell down the steps. The Veteran is competent to report the assaults and the referenced treatment record is considered sufficient to corroborate at least the first incident. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).

Having found a verified stressor, the question remains whether the current diagnoses are related to service. As noted, the VA examiner provided a negative nexus opinion. Private psychiatric records and VA treatment records contain positive opinions. Resolving reasonable doubt in the Veteran's favor, service connection is established. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is granted. 



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


